
	
		I
		112th CONGRESS
		1st Session
		H. R. 3370
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Crawford
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide that the United States Postal Service may not
		  close any post office that does not have another post office within 8 miles as
		  measured by public roads with regular year-round access, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Our Rural Post Offices Act of
			 2011.
		2.Limitation on
			 closing of post officesSection 404(d) of title 39, United States
			 Code, is amended by adding at the end the following:
			
				(7)Notwithstanding any other provision of this
				subsection, in making a determination under subsection (a)(3) as to the
				necessity for the closing or consolidation of a post office, the Postal Service
				may not close any post office that does not have another post office within 8
				miles as measured by public roads with regular year-round
				access.
				.
		
